In the
 United States Court of Appeals
              For the Seventh Circuit
                        ____________

No. 03-2757
ABEL MEHARI NIGUSSIE,
                                                         Petitioner,
                               v.

JOHN D. ASHCROFT, as Attorney General
of the United States, and BUREAU OF
CITIZENSHIP & IMMIGRATION SERVICES,
                                                       Respondents.
                        ____________
              Petition for Review of an Order of the
                 Board of Immigration Appeals.
                         No. A77 297 793
                        ____________
 ARGUED FEBRUARY 26, 2004—DECIDED SEPTEMBER 1, 2004
                    ____________



  Before BAUER, POSNER, and KANNE, Circuit Judges.
  KANNE, Circuit Judge.


                         I. History
   On March 5, 2000, Abel Mehari Nigussie, an Ethiopian
citizen of allegedly Eritrean origin, entered the United States
as a nonimmigrant using a fraudulent passport. He was de-
tained at the Los Angeles International Airport and inter-
2                                                 No. 03-2757

viewed by an Immigration and Naturalization Service1 (“INS”)
officer and found to be inadmissible. On April 4, 2000, the
INS issued Nigussie a Notice to Appear, charging that he
procured entry into the United States by fraud or by
willfully misrepresenting a material fact under 8 U.S.C.
§ 1182(a)(6)(C)(I) of the Immigration and Nationality Act
(“Act”). The Notice to Appear also charged that Nigussie
violated § 1182(a)(7)(A)(i)(I) as an immigrant not in possession
of required suitable travel documents.
  Through counsel, on July 31, 2000, Nigussie moved to
change venue from Los Angeles to Chicago. Nigussie admitted
the factual allegations contained in the Notice to Appear
and conceded the charges of deportability, but refused to
designate a country of deportation. In his change of venue
motion, Nigussie declared his intent to file for asylum, with-
holding of removal, and relief under the Convention Against
Torture (“CAT”). The Immigration Judge (“IJ”) in Los Angeles
granted Nigussie’s motion for change of venue on August 2,
2000. On April 25, 2001, more than a year after arriving in
the United States, Nigussie filed his application for asylum,
withholding of removal, and relief under the CAT in
Chicago.
   In an evidentiary hearing on January 7, 2002, before an
IJ in Chicago, Nigussie again admitted and conceded the
charges against him and refused to designate a country of
removal. On that same day, the IJ issued a decision denying
Nigussie’s application for asylum, finding it untimely under
8 U.S.C. § 1158(a)(2)(B) because he filed it more than one year
after entering the United States and because he failed to
demonstrate changed or extraordinary circumstances jus-
tifying an extension of the deadline under § 1158(a)(2)(D).


1
  On March 1, 2003, the enforcement functions of the INS were
transferred to the Department of Homeland Security pursuant to
Section 441 of the Homeland Security Act of 2002, Pub. L. No.
107-296, 116 Stat. 2135 (Nov. 25, 2002).
No. 03-2757                                                  3

  In an alternative holding, the IJ addressed Nigussie’s asy-
lum application on its merits and denied it because of
Nigussie’s lack of credibility and the absence of corroborat-
ing evidence. The IJ also denied Nigussie’s application for
withholding of removal and relief under the CAT based on
the same adverse credibility finding.
  On January 28, 2002, Nigussie appealed the IJ’s decision,
asserting that the IJ failed to consider evidence in his favor
and that the court caused the delay in filing the application
for asylum. Under its streamlining procedure, 8 C.F.R.
§ 1003.1(e)(4), the Board of Immigration Appeals (“BIA”)
affirmed the results of the IJ’s decision without opinion on
June 9, 2003. This petition for review followed wherein
Nigussie challenges the IJ’s untimeliness finding and his
determination on the merits as to Nigussie’s application for
asylum, withholding of removal, and relief under the CAT. For
the following reasons, we deny Nigussie’s petition for review.


                        II. Analysis
A. Asylum Application
  We lack jurisdiction over the BIA’s decision to bar, based
on untimeliness, Nigussie’s asylum application. As we re-
cently decided in Zaidi v. Ashcroft, No. 03-3062, 2004 U.S.
App. LEXIS 15359 (7th Cir. July 26, 2004), the plain lan-
guage of § 1158(a)(3) of the Act prohibits our review of such
matters. Id. at *6 (“We now join our sister circuits in holding
that the ‘no court shall have jurisdiction to review’ language
of § 1158(a)(3) is sufficiently specific to show that Congress
intended to preclude judicial review of agency action under
§ 1158(a)(2).”); see also Vladimirova v. Ashcroft, No. 03-1852,
2004 U.S. App. LEXIS 15357, at *13 (7th Cir. July 26, 2004).
  Although we may not consider the merits of Nigussie’s
asylum claim, § 1158(a)(3) does not bar our review of his ap-
plication for withholding of removal or relief under the
4                                                 No. 03-2757

CAT. See Zaidi, 2004 U.S. App. LEXIS 15359, at *7-8 (cit-
ing 8 C.F.R. § 208.3(b) and Niam v. Ashcroft, 354 F.3d 652,
654 (7th Cir. 2004)); Vladimirova, 2004 U.S. App. LEXIS
15357, at *14; Tarawally v. Ashcroft, 338 F.3d 180, 185-86
(3d Cir. 2003).


B. Withholding of Removal and CAT Claims
  To succeed on his withholding of removal claim, Nigussie
must establish a “clear probability” that he will suffer pers-
ecution if returned to his home country. Zaidi, 2004 U.S.
App. LEXIS 15359, at *7 (citing Niam, 354 F.3d at 654).
If Nigussie can establish that he was persecuted in the
past, there is a presumption, subject to rebuttal by the
Government, that the persecution will continue upon his
return. Id. (citing 8 C.F.R. § 208.16(b)(1)(i)).
  Under the CAT’s implementing regulations, “the burden
of proof is on the applicant to establish that it is more likely
than not that he or she would be tortured if removed to the
proposed country of removal.” 8 C.F.R. § 208.16(c)(2). Torture,
as defined by the CAT, means:
    [A]ny act by which severe pain or suffering, whether
    physical or mental, is intentionally inflicted on a person
    for such purposes as obtaining from him or her or a
    third person information or a confession, punishing him
    or her for an act he or she or a third person has com-
    mitted or is suspected of having committed, or intimi-
    dating or coercing him or her or a third person, or for
    any reason based on discrimination of any kind, when
    such pain or suffering is inflicted by or at the instiga-
    tion of or with the consent or acquiescence of a public
    official or other person acting in an official capacity.
8 C.F.R. § 208.18(a)(1); see also 8 C.F.R. § 208.18(a)(4) (de-
fining under what circumstances “mental pain or suffering”
may constitute torture).
No. 03-2757                                                 5

  When a petition is streamlined, as is the case here, the
IJ’s decision becomes that of the BIA. Uwase v. Ashcroft,
349 F.3d 1039, 1041 (7th Cir. 2003). Thus, judicial review
is limited to the decision of the IJ. Krouchevski v. Ashcroft,
344 F.3d 670, 671 (7th Cir. 2003).
  The IJ’s determinations with regard to Nigussie’s appli-
cation for withholding of removal and relief under the CAT
are both reviewed under the “substantial evidence” stand-
ard. See Oforgi v. Ashcroft, 354 F.3d 609, 615 (7th Cir.
2003). Under this highly deferential standard of review, we
must affirm the IJ’s findings if supported by “reasonable,
substantial, and probative evidence.” INS v. Elias-Zacarias,
502 U.S. 478, 481 and n.1 (1994); Awad v. Ashcroft, 328 F.3d
336, 341 (7th Cir. 2003). We will not overturn an agency’s
determination unless the evidence compels that contrary con-
clusion. Elias-Zacarias, 502 U.S. at 481 and n.1; Krouchevski,
344 F.3d at 673.
  Here, the IJ rejected Nigussie’s claims because he found
Nigussie lacked credibility and failed to provide corroborat-
ing evidence supporting his application. An IJ’s credibility
determinations also receive “highly deferential” review as
long as they are well-reasoned. Pop v. INS, 270 F.3d 527, 530-
31 (7th Cir. 2001). See generally Nasir v. INS, 122 F.3d 484,
486 (7th Cir. 1997). That is, the credibility determinations
must be supported by “specific, cogent reasons” that “bear
a legitimate nexus to the finding.” Ahmad v. INS, 163 F.3d
457, 461 (7th Cir. 1999) (quotations omitted); see also
Krouchevski, 344 F.3d at 673. An agency’s credibility find-
ings should not be superseded “simply because an alterna-
tive finding could also be supported by substantial evidence.”
Ahmad, 163 F.3d at 461. In sum, an IJ’s credibility deter-
mination should only be overturned under “extraordinary
circumstances.” Id.
6                                                     No. 03-2757

    1. Nigussie’s Evidentiary Hearing Testimony
  In his January 7, 2002 merits hearing before the IJ in
Chicago, Nigussie testified that he was a native of Ethiopia.
His parents, however, were born in Eritrea. He, like them,
was an Orthodox Christian and then converted to the
Jehovah’s Witness faith in 1989. His mother is dead, and he
has two surviving brothers and three sisters, at least four
of whom still live in Ethiopia. The fifth sibling, a sister, is
apparently in Kenya.
  Nigussie testified that at the start of the Eritrean-Ethiopian
war in May of 1998,2 many ethnic Eritreans were rounded
up and taken during the night by Ethiopian security agents;
Nigussie’s father was one of them. He has not seen his father
since and does not know of his whereabouts. After his father’s
arrest, government functionaries brought Nigussie utility
bills that his father owed to ensure payment before his
father’s deportation. Fearing arrest if he went to pay the
bills, he did not do so and does not know if his siblings did
either.
  Nigussie then voluntarily left Ethiopia for Kenya. While
on his way to Kenya, police detained Nigussie in Yabelo,
Ethiopia. He was imprisoned for thirty-nine days. After-



2
  According to the U.S. Department of State’s Country Reports on
Human Rights Practices for the year 2000, submitted by the
Government at Nigussie’s hearing, a war broke out between Ethiopia
and Eritrea in May of 1998. In June of 2000, Ethiopia and Eritrea
signed a cessation of hostilities agreement, and on December 12,
both countries signed a formal peace treaty. Prior to that time, at
least 75,000 people of Eritrean ethnicity left Ethiopia for Eritrea,
although the vast majority were forcibly deported. With the peace ac-
cord, the government stopped deporting Eritreans and Ethiopians of
Eritrean origin; it is now estimated that more than 200,000 Eritreans
and Ethiopians of Eritrean origin remain in Ethiopia. See
http://www.state.gov/g/drl/rls/hrrpt/2000/af/789.htm.
No. 03-2757                                                      7

wards, the authorities deported Nigussie to Moyale, Kenya,3
but did not send him to a refugee camp. It appears from his
testimony that he was allowed to cross the border into
Kenya, whereupon Kenyan police arrested him. He was then
detained for a couple of days in a jail, but again not sent to
a refugee camp, because, according to Nigussie, there was
no immigration office in Moyale. After his release, he was
told by authorities to stay in Moyale.
   While in Moyale, Nigussie states he met “a girl,” and the
two traveled to Nairobi. In Nairobi, immigration officials
seized Nigussie’s Ethiopian passport and forced him to sign a
statement renouncing his Ethiopian citizenship. Although
he remained in Kenya for eighteen months, Nigussie re-
fused to register voluntarily with refugee camps because he
believed the Kenyan government was unwilling to help
refugees relocate to other countries like the United States.
Nigussie paid $400 to secure an Eritrean passport that
allowed him to procure a renewable three-month Kenyan
tourist visa. With money he procured from work as an auto-
mobile mechanic and from a close friend of his mother’s who
lives in Norway (she was referred to as a “sister”), he paid
a Somali smuggler $5000 to travel from Kenya to Hong Kong


3
  He was not deported to Eritrea, because, according to Nigussie,
the Ethiopian government feared that if it sent young people to
Eritrea they would be trained as soldiers to fight Ethiopia. The IJ
doubted this aspect of Nigussie’s case because he believed that the
authorities would have known that the tenets of the Jehovah’s
Witness faith, which Nigussie professed to practice, forbade him
to participate in warfare, thus eliminating him as a threat if
deported to Eritrea. Although the IJ’s decision is otherwise well-
reasoned and supported by substantial evidence, we note that this
conclusion is flawed. Ethiopia does not persecute Jehovah’s
Witnesses, but Eritrea does. See Muhur v. Ashcroft, 355 F.3d 958,
959 (7th Cir. 2004). Thus, if deported to Eritrea, Nigussie may
well have chosen not to declare himself a conscientious objector
based on his faith in order to avoid religious persecution.
8                                                No. 03-2757

and then the United States, where Nigussie entered the
country with invalid legal documents.
  Because he renounced his Ethiopian citizenship under dur-
ess in Kenya, he explained to the IJ that, if deported, he
feared that Ethiopia would not accept him. He also claimed
that if he did return to Ethiopia, he would be killed, impris-
oned for life, or deported to Eritrea because of his Eritrean
ethnicity. Contrary to his sworn statement taken before the
immigration officer in Los Angeles, Nigussie contended that
his application was not based on his religion, Jehovah’s
Witness, or on his reluctance to fight in the Eritrean-
Ethiopian war, but rather on the repercussions that would
result in Ethiopia from his Eritrean ethnicity.
   In his determination denying Nigussie’s application for
withholding of removal and relief under the CAT, the IJ
cited several reasons why Nigussie failed to present himself as
a credible witness and prove himself eligible for withholding
of removal or relief under the CAT. We describe each in
turn below.


    2. Basis for IJ’s adverse credibility determination
  First, the IJ disbelieved certain details with respect to
Nigussie’s flight from Ethiopia to Kenya. For example, once in
Kenya, Nigussie represented that the Kenyan police who
detained him in Moyale neither required him to go to a re-
fugee camp nor be processed by immigration officials. In-
stead, they released him, then told him not to leave and to
check back with them periodically. The IJ found Nigussie’s
testimony regarding his detention in Moyale incredible, as
he noted that Kenyan authorities usually place those per-
sons fleeing Ethiopia in refugee camps.
  Second, the IJ noted several discrepancies between
Nigussie’s statement to the asylum officer in Los Angeles
and his testimony at his evidentiary hearing. For example,
No. 03-2757                                                  9

in his Los Angeles statement, Nigussie asserted that the pass-
port on which he was traveling was his, yet at the hearing,
he testified that it was fraudulent. Nigussie also declared
in his Los Angeles statement that his true purpose for seeking
admission into the United States was to seek asylum for
fear of persecution because of his religion, Jehovah’s Witness,
and because he “[did] not want to fight in the war that is
going on between Eritrea and Ethiopia.” Yet, neither in his
asylum application nor during his testimony at the hearing
did Nigussie ever establish that he had been previously
persecuted or abused in Ethiopia based on his religion or
objection to the war, or claim that he was seeking to remain
in the United States because of any fear of religious pers-
ecution or punishment for refusal to fight at home. Instead, he
based his asylum application and request for withholding of
removal and relief under the CAT on his ethnicity alone,
fearing abuse at the hands of the Ethiopian government
because of his Eritrean ethnicity.
  Third, the IJ noted inconsistencies in Nigussie’s claim
that he is a Jehovah’s Witness. Nigussie failed to provide
any evidence supporting his claim that he is a practicing
Jehovah’s Witness in the United States, such as any docu-
ments or testimony from the elders or parishioners of any
Kingdom Hall in Chicago. Further, Nigussie presented no
admissible documents or other evidence verifying the prac-
tice of his Jehovah’s Witness faith in Ethiopia.
  Fourth, the IJ noted that Nigussie’s behavior at the eviden-
tiary hearing “was very evasive in his presentation and in
his demeanor,” and that Nigussie failed to respond to ques-
tions directly.
  Finally, the IJ observed that Nigussie failed to provide
corroborating evidence to support his status, ethnicity, or any
of his other histories. He presented no documents or wit-
nesses to verify the ethnic background of his parents, except
to assert, without any support, that their names—Mehari
10                                               No. 03-2757

and Eyasu—are common Eritrean names. As already men-
tioned above, he supplied no documents or witnesses to prove
that he was baptized as a Jehovah’s Witness or that he
practices his faith in Chicago. He presented no evidence of
detention in Yabelo or Moyale, or his eighteen-month stay
in Kenya. No part of his story was corroborated, despite the
fact that he claimed to have a relative in Chicago, a relative
in Los Angeles, and a “sister” in Norway, none of whom
appeared in person, by telephone, or by affidavit in his
support.
  In sum, the only evidence Nigussie offered was his own
self-serving statements. Due to the inconsistencies and lack of
corroborating evidence, the IJ determined that Nigussie did
not testify credibly, and thus failed to prove that he suffered
past persecution in Ethiopia based on his ethnicity. The IJ
also determined, again because of the lack of credible,
corroborated testimony, that Nigussie failed to demonstrate,
as is his burden, that future persecution based on his ethnic-
ity would be a clear probability if returned to Ethiopia or
that he would more likely than not be subject to torture.


  3. The IJ’s decision is supported by substantial
     evidence
   We agree that the IJ’s adverse credibility determination
was warranted and that the denial of Nigussie’s application
for withholding of removal and relief under the CAT was
proper. Based on our review of the record, the IJ’s ob-
servations with regard to the internal inconsistencies exhib-
ited by Nigussie’s hearing testimony is based on substantial
evidence, as is the concern with regard to Nigussie’s shifting
claims of asylum, which changed dramatically between the
time he first entered this country claiming primarily reli-
gious persecution and his asylum application based wholly
on his ethnicity.
  The IJ’s observation that he generally found Nigussie’s
demeanor at the evidentiary hearing to be “evasive,” indi-
No. 03-2757                                                  11

cating a lack of credibility, is one we cannot fully appreciate
based on the cold record before us. Considering the de-
ference due to the IJ’s credibility determinations, we find no
reason to disturb this conclusion in this case.
  While we observe that a claim for withholding of removal
or withholding of removal under the CAT need not be sup-
ported by corroborating evidence if the applicant is credible,
see 8 C.F.R. § 208.13(a), “when the IJ does not believe the
applicant or does not know what to believe, the applicant’s
failure to corroborate his testimony can be fatal” to his
claims for relief. Zaidi, 2004 U.S. App. LEXIS 15359, at *9
(quotation omitted) (citing cases). Because Nigussie’s testi-
mony, standing alone, was not credible because of the incon-
sistencies and observations noted above, we agree with the
IJ that corroborating evidence, in the form of documentation
and other witness testimony, was necessary for Nigussie to
adequately support his claims. Yet, Nigussie provided none,
though many of the facts alleged in support of his application
were subject to easily obtained verification.
  Nigussie argues that the IJ was wrong to criticize the lack
of evidence supporting his testimony that he belonged to the
Jehovah’s Witness faith and from there posits that the IJ
misapprehended the basis for his asylum claim. We note
that it is clear from the IJ’s decision that he fully un-
derstood Nigussie to be claiming relief based on his ethni-
city alone, but that he considered Nigussie’s testimony, and
lack of corroboration, as to his faith to be pertinent to
Nigussie’s overall credibility. We agree and concur that
Nigussie’s inability to substantiate his professed faith, as with
so many other details of his life, appropriately contributed
to the adverse credibility finding.
  In sum, Nigussie’s testimony, the only evidence before the
IJ, was self-serving, inconsistent, and lacking in credibility
and corroboration. The IJ’s conclusion that Nigussie did not
12                                            No. 03-2757

sustain his burden of proof on either his withholding of
removal or CAT claims was therefore supported by substan-
tial evidence.


                    III. Conclusion
  For the foregoing reasons, Nigussie’s petition for review
is DENIED.

A true Copy:
      Teste:

                       ________________________________
                       Clerk of the United States Court of
                         Appeals for the Seventh Circuit




                   USCA-02-C-0072—9-1-04